Exhibit 10.5

AMENDMENT TO

EMPLOYMENT AGREEMENT

AMENDMENT TO EMPLOYMENT AGREEMENT entered into as of December 13, 2016 (this
“Amendment”), by and between Stone Energy Corporation, a Delaware corporation
(the “Company”), and David H. Welch (“Executive”).

WHEREAS, the Company and Executive entered into a certain Employment Agreement
dated as of December 2, 2008 (“Agreement”) whereby Executive became employed as
the Company’s President and Chief Executive Officer;

WHEREAS, in connection with the anticipated filing of a case of reorganization
of the Company and its subsidiaries under chapter 11 of title 11 of the United
States Code, 11 U.S.C. §§ 101-1532 (the “Cases”), on December 13, 2016, the
Company and the Executive entered into an Executive Claims Settlement Agreement
(the “Settlement Agreement”) in settlement of the claims the Executive may have
in the Cases;

WHEREAS, pursuant to the Settlement Agreement, the Company and the Executive
agree to enter into this Amendment; and

WHEREAS, this Amendment shall be effective as provided in the Settlement
Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, the parties hereto agree as follows:

1. Defined Terms. All capitalized terms contained in this Amendment shall, for
the purposes hereof, have the same meaning ascribed to them in the Agreement
unless the context hereof clearly provides otherwise or unless otherwise defined
herein.

2. Bonus. The second sentence of Section 1 of the Agreement shall be deleted in
its entirety and the following added to Section 1 of the Agreement:

“You will also be eligible to participate in the Company’s Key Executive
Incentive Plan (the “KEIP”), with a targeted bonus opportunity based upon the
achievement of targets as set forth therein and any other annual incentive
compensation plan that the Company may adopt as a replacement therefore
following the effective date of the Company’s plan of reorganization and a
discharge of the Cases. Your annual incentive under any such replacement annual
incentive compensation plan will be determined by performance and market
comparison. The KEIP is attached hereto as Exhibit A.”

3. Equity Vesting. Section 3 of the Agreement shall be deleted in its entirety.

4. Severance. Section 4 of the Agreement shall be replaced in its entirety with
the following:



--------------------------------------------------------------------------------

“You will also be eligible for certain severance benefits as set forth in the
Company’s Executive Severance Plan and any replacement severance plan that the
Company may adopt following the effective date of the Company’s plan of
reorganization and a discharge of the Cases. Notwithstanding any provision of
the Executive Severance Plan to the contrary, you agree to be bound by the
Company’s determination of its “specified employees” (as such term is defined in
Section 409A of the Code) in accordance with any of the methods permitted under
the regulations issued under Section 409A of the Code. The Executive Severance
Plan is attached hereto as Exhibit B.”

5. Gross-Up Payment. Section 5 of the Agreement shall be deleted in its
entirety.

6. Miscellaneous.

(a) Except as modified by this Amendment, the Agreement and all executory
covenants, agreements, terms and conditions thereof shall remain in full force
and effect and are hereby in all respects ratified and confirmed.

(b) The covenants, agreements, terms and conditions contained in this Amendment
shall bind and inure to the benefit of the parties hereto and, except as may
otherwise be provided in the Agreement, as hereby modified and supplemented,
their respective legal successors and assigns.

(c) This Amendment may not be changed orally but only by a writing signed by
both parties hereto.

(d) This Amendment shall be governed by and construed in accordance with the
laws of the State of Louisiana.

** Remainder of Page Intentionally Blank – Signature Page Follows **

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.

 

STONE ENERGY CORPORATION By:  

/s/ Kenneth H. Beer

Name: Kenneth H. Beer Title: Executive Vice President and Chief Financial
Officer

/s/ David H. Welch

DAVID H. WELCH